Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 8 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                            Petersburgh Jany 8th 1781
                        
                        I have waited a moments leisure from the hurry & confusion of these Eight days past to give Your
                            Excellency a Detail of the Enemys movements in this State.
                        So early as the 31st of Decembr, the Governor informed me of a Fleet of 27 sail having arrived at Willoby
                            point, in Consequence of which I immediately dispatched Colo. Senf, & one of my Aids de Camp, down the South side
                            of the River to procure intelligence of their Strength & destination.
                        General Nelson was sent out the same time down the North side, to act as circumstances might require,
                            notwithstanding these precautions we did not Receive the least intelligence till the 2d of Jany when the Governor informed
                            me that 19 Ships, 2 Brigs., & 10 sloops, & Schooners were in Wanasqueak Bay, and were geting under way to proceed
                            up the River, that they had a favorable wind, & that some captured Sailors, whom they had put on shore: reported
                            that their destination was for Petersburgh.
                        I immediately waited on the Governor & council, & requested that 4000 Militia might be
                            directly called in, Estimating the Enemies Force at 2500.
                        The distressed situation of the Troops at Chesterfield Court House would only permit 150 of
                            them to be ordered out, these I formed into a Battaln, & sent to Petersburgh to cover the Public Stores which I
                            Ordered to be removed; and sent Colo. Carrington there for that purpose, at the same time I took proper measures for the
                            removal of the Stores, & Hospital from Chesterfd in case the Enemy should move that way.
                        The next day "the 3d of Jany" we were advised of the Enemies arrival off Williamsburgh where Genl Nelson had
                            collected about 150 Militia, here a flag was sent with a letter, "Copy of which I have the Honor to inclose" to which
                            Genl Nelson returned a Verbal answer, That he would defend the Town. They landed a few Troops on James Town, but
                            Reembarked them again Immediately, and proceeded up the River. At Midnight, their foremost Ship passed Hoods, where we had
                            a Battery of two Iron 18 Pounders, & a Brass Howitz, Three shots were fired, two of which struck
                            the Vessels, on which the rest of the Fleet brought to, & a party landing below, the Militia about 70 evacuated the
                            Battery, & the Cannon &  Howitz fell into their hands—They burnt the Carriages of the Guns, & carried off the Howitz.
                        The 4th in the morning we recd intelligence that the Enemy’s Fleet lay off Westover, & were preparing
                            to disembark, it was then evident that their Object was Richmond, Orders were immediately Given for the removal of the
                            Public Stores to Westham As the Enemy had 25 miles to march before they reach’d the Town, I was in hopes a force
                            would collect sufficient at least to check their progress; but to my surprize, only 100 Men could be
                            Assembled, these were sent down under the Command of a State Major, to whom I gave Orders to harass the Enemy, by firing at them
                            from every favorable piece of Ground. These Orders were however illy executed. The Enemy moved that evening to 4 miles
                            Creek, where they Encamped about Eleven o’clock.
                        What few Continental stores were in Town I sent out to Westham having before Ordered Major Claiborne up the
                            River, to Collect Boats there to transport them across—I also ordered the 150 Contl Troops to march from Petersburgh,
                            and take a position opposite Westham to protect them, should the Enemy attempt to Cross the River. And Colo. Davies
                            having sent all the stores, & Hospital from Chesterfield, was Ordered to the Same place with the remainder of the
                            Troops.
                        The States Stores, of which great Quantities were in town, were under the direction of Colo.
                            Muter, Commissioner of the Board of War of this State, by whose inactivity and downright negligence,
                            great part were lost. Of their Artillery I secured my self five pieces which were mounted, the rest consisting of three
                            Brass and a  number of Iron pieces fell into the Enemies hands. 
                        Not a single man, except those I had sent out, presenting himself to oppose the approach of the Enemy, I
                            thought it prudent to cross the River in the Evening, and took my Quarters in Manchester Next day about 12 o’Clock,
                            the Enemy took possession of the Town, having march’d 25 miles with 850 Men, & about 30 Horse without
                            receiving a single shot. They left about 500 Men in Town & proceeded immediately with the rest to Westham, where they
                            Curnt all the Public Buildings, consisting of a Foundery, with a Boring Mill, a Powder Magazine. and
                            several other small Buildings, and returned to Richmond the same evening, the Continental Stores had been all sent across
                            the River, & some orf the State Stores, but what part was left I have not yet learnt.About 300 Militia had
                            arrived at Westham on their way down, & arms were Actually recrossing for them, but hearing of the Enemy’s approach,
                            & being without Arms, they dispersed.
                        Next morning I ordered the Battln of Continental Troops, to which I had attached two of the state
                            Field pieces, to Manchester where there were about 200 Militia Collected, with these I intended to oppose any attempts
                            they might make to cross, they however did not attempt it, but about eleven o’Clock began to set fire to the Public
                            Buildings, &before one had Entirely quitted the Town, they burnt the Rope Walk, Work shops, & two or three Public
                            Stores.In the morning two of the Inhabitants came out with propositions from Arnold, to pay for half the Tobacco; on their
                            giving Hostages for the delivery of the whole, to Vessels which would be Sent for it:The Governor refused his Consent, &
                            as they came out with a pass from Arnold and not a flag, I refused them permission to return.  The
                            Tobacco was however left unhurt, As most of the Inhabitants had left Town, the Houses in general were plundered.
                        The Enemy march’d that night to their former Position at 4 ile Creek where they Encamped, & Yesterday
                            got to Westover. On their return great Excesses were committed by stragling parties.
                        As there were great Quantites of Grain, & Flour at Mills near Warwick, I marched my little force in the
                            Evening of the 6th to that Place, Yesterday I advanced to Osbornes, & this day arrived here, where I find about 400 Militia
                            Collected under Colo. Gibson, who I had ordered to take the Command, in the absence of Generals Weedon & Muhlenberg, to
                            whom I wrote on the first Intimation of the Enemys approach, but have not heard of them. The public stores of which great
                            Quantities were in this Town are all removed by the great Exertions of Colo. Carrington assisted by Colo. Gibson, &
                            Yesterday Genl Smallwood arrived here on his way to Mary land, but Stop’d, & has been so Obliging as to Afford us his
                            assistance. Some Vessels of the Enemy were sent up this River Yesterday to take or destroy some Merchant Vessels laying there,  but by the dispositions Genl Smallwood made with the Militia, & Some Ship guns,
                            they were obliged to desist from their Enterprize.
                        Genl Nelson was during this time endeavouring to Collect the Militia on the North side of James River; the
                            3d he was twelve miles  above Williamsburgh with 175 Men, the next day he moved 4 miles higher up, & wrote me that he Expected to
                            have 350 Men by the 5th at noon. on the 7th he wrote me from Long Bridge on Chickahomonny River, that the Enemy were moving down to
                            their shiping, & that the rain the preceeding Night had rendered his Troops unfit for immediate Action.in fact,
                            the Enemy returned, as they went, without having a single shot fired at them, & have lain quietly at Westover in a scattered manner all this
                            day.
                        As the stores are all removed from hence, & a considerable force of Militia collected, I do not imagine the
                            Enemy will attempt this )lace. I have Some hopes of being able to annoy them from Hoods, on their Return, the River there is
                            very narrow, but we have no Guns, I have sent to have those which were there remounted, & shall march there myself
                            with all the Militia I can arm, so soon as I hear the Enemy are on their return. 
                        The greatest distress we now feel is the want of Arms, great part of those belonging to the State were damaged by the Militia during the last Invasion, they were scattered at different places & never Collected, or repaired, Those which were at Richd were in the Approach of the Enemy, sent of in such disorder, that part of them are not yet found.
                        The Militia are now Coming in & no Arms to put in their hands, whilst on the other side, Gen. Nelson
                            has 1500 Stand of Arms & not 500 Men—I cannot conclude without mentioning to Your Excellency how much I am indebted to Col. Davis, & Lt
                            Col. Carrington, for their assistance in this occasion. I have the Honor to be with the greatest Respect Your Excellency’s Most
                            devoted Hbl. Servt
                        
                            Steuben

                        
                     Enclosure
                                                
                            A Copy of Arnold’s Letter
                                Sir
                                On Board His Mty’s Ship Hope, Jany 2d 1781
                            
                            Having the honor to Command a Body of his Majesty’s Troops, Sent for the protection of his Loyal Subjects
                                in this Country, I am surprized to observe the hostile appearances of the Inhabitants under Arms on Shore, I have
                                therefore Sent Lieut. White, with a Flag of Truce, to be informed of their Intentions. If they are to offer
                                    atain Opposition to the Troops under my Command, in their Landing, they must be answerable
                                for the Consequences.
                            At the Same Time I think it my Duty to declare I have not the least Intention to injure the peaceable
                                inhabitants in their persons, or property, but that Every thing Supplied the Troops by them shall be punctually paid
                                for. I am sir Your most humble servant
                            
                                B. Arnold Brig. Genl
                            
                        
                        
                    